Case 1:18-cv-11499-MLW Document 58-4 Filed 09/24/19 Page 1 of 8




            EXHIBIT C
DocuSign Envelope ID: 622568F2-45B6-4DF6-BBBF-EB8E08DFB926
                     Case 1:18-cv-11499-MLW Document 58-4 Filed 09/24/19 Page 2 of 8




                                            UNITED STATES DISTRICT COURT
                                             DISTRICT OF MASSACHUSETTS

              ROBENSON JEAN-PIERRE and JEAN                        Case No.: 1:18-cv-11499-MLW
              METELUS, on behalf of themselves and all
              others similarly situated,                           SUPPLEMENTAL DECLARATION OF
                                                                   ESTY CAJUSTE
                              Plaintiffs,

                      vs.

              J&L CABLE TV SERVICES, INC.;

                             Defendant.



                                            DECLARATION OF ETSY CAJUSTE
                     I, Etsy Cajuste declare:

                     1.      I have personal knowledge of the facts stated in this declaration and would testify

            to those facts if called upon to do so.

                     2.      I am an adult resident of Fort Lauderdale, Florida.

                     3.      I previously submitted an affidavit in this case.

                     4.      I worked as a Field Technician for J&L Cable TV Services, Inc. (J&L) in Florida

            and Massachusetts between approximately June 2017 through November 2017.

                     5.      I worked for J&L in Florida from approximately June 2017 through July 2017. I

            continued to work for J&L in Massachusetts from July 2017 through August 2017. In late

            August 2017, I returned to Florida and worked for J&L until November 2017.

                     6.      J&L’s employment policies, procedures, and practices, including regarding

            compensation, hours worked, and breaks were similar in Massachusetts and Florida.

                     7.      During my time working for J&L in Florida and Massachusetts, J&L classified

            me as a non-exempt employee. I performed similar installation and repair of wireless services
DocuSign Envelope ID: 622568F2-45B6-4DF6-BBBF-EB8E08DFB926
                     Case 1:18-cv-11499-MLW Document 58-4 Filed 09/24/19 Page 3 of 8



            for J&L’s clients in each location I worked. The services for all of the clients included, but were

            not limited to: installing cable, internet and phone; troubleshooting, running new telephone lines;

            running coax cables for new outlets; installing ground cable; educating customers on equipment;

            providing customer service; and replacing and installing drops.

                                EXPERIENCE WORKING AT J&L AS A FIELD TECHNICIAN

                                         TYPICAL WORK DAY OUTSIDE OF FLORIDA

                     8.       In Massachusetts, my day typically began at the warehouse. In Massachusetts,

            like in Florida, I spent between thirty (30) minutes and one (1) hour waiting in lines with other

            Technicians to pick up equipment and load up my truck with equipment.

                     9.       As in Florida, my manager, Brian Smith, who was the operations manager for

            Massachusetts, instructed me not to include the time spent at the warehouse during inventory

            check-ins.       Additionally, my supervisor, Brendon, the field supervisor in Massachusetts,

            instructed me not to include the time spent at the warehouse during inventory check-ins. These

            inventory check-ins occurred when I reported to the warehouse before I started the day’s jobs. It

            is my understanding that I was not paid for these additional hours of work in Florida or

            Massachusetts.

                     10.      Whether I worked in Florida or Massachusetts, J&L required me, and other

            Technicians to attend mandatory weekly meetings to discuss installations and ways to increase

            productivity. These meetings were typically between one (1) hour and one and a half hours (1.5

            hours) each week. It is my understanding that I was not paid for attending these meetings in any

            of the states.

                     11.      In each state that I worked, J&L typically assigned me a number of jobs per day.

            J&L limited the allotment of time for each job even though some jobs took longer than the




                                                              2
DocuSign Envelope ID: 622568F2-45B6-4DF6-BBBF-EB8E08DFB926
                     Case 1:18-cv-11499-MLW Document 58-4 Filed 09/24/19 Page 4 of 8



            allotted time, and one job could take an entire day to complete. Some days, even though J&L

            assigned me a full workload, J&L would force me to help other Technicians. J&L did not count

            my time helping other Technicians toward my jobs assigned per day, nor was I paid for this

            work.

                     12.     As in Florida, in Massachusetts, jobs were added and taken away from me during

            the course of the day. On many occasions I would accept a job and travel to the customer’s home

            only to find that the job had been deleted. As in Florida, my supervisor, Brendon, the supervisor

            for Massachusetts, would say to me that he needed to find out if the job was moved to another

            technician or if it was cancelled by the customer. After fifteen (15) or twenty (20) minutes,

            Brendon would call me back to inform me of the status. Most of the time, the job never came

            back. I would drive to the customer’s home for no reason. Between driving to the customer’s

            home and waiting to hear back from my supervisor, this wasted at least an hour.      This would

            happen at least two (2) times a week. Similarly, J&L would regularly take jobs away from me

            when I was in the middle of a job or had not yet closed out my job. It was my understanding that

            I was not paid for these deleted jobs regardless of whether I was working in Florida or

            Massachusetts.

                     13.     After I completed a job, I would drive to the next job. The drive time between

            jobs often took between twenty (20) minutes and two (2) hours, depending on the state. The

            drive time between jobs in Florida often took between thirty (30) and forty-five (45) minutes,

            while the drive time in Massachusetts often took between one (1) and one and a half (1.5) hours.

            In Massachusetts the hotel was located very far from the warehouse. When I would drive from

            the hotel to the warehouse it took from approximately one hour and fifteen minutes (1 hour, 15




                                                             3
DocuSign Envelope ID: 622568F2-45B6-4DF6-BBBF-EB8E08DFB926
                     Case 1:18-cv-11499-MLW Document 58-4 Filed 09/24/19 Page 5 of 8



            minutes) and two (2) hours. J&L, however, made me underreport my drive time when I worked

            in Florida and Massachusetts.

                     14.     As in Florida, in Massachusetts, I was also required to assist other Technicians

            with their jobs throughout the day. Only the Technician that was originally assigned the job was

            paid for the job completed. It was my understanding I was not paid for my time spent assisting

            other Technicians in any of these states.

                     15.     My day usually ended between 7:00 p.m. and 9:00 p.m. There were many days I

            finished at 10:00 p.m. In each state, after I finished my last job, I drove directly home or to the

            hotel.

                     16.     In total, I worked six (6) days per week, between twelve (12) hours and fifteen

            (15) hours per day, and between seventy-two (72) and ninety (90) hours per week when working

            in Florida and Massachusetts.

                                       MEAL AND REST BREAKS IN MASSACHUSETTS

                     17.     The number of jobs assigned in a given day, the amount of time jobs typically

            took to complete, and the pressure placed upon me by supervisors to complete all daily

            assignments made it nearly impossible to take meal and rest breaks when I worked in

            Massachusetts. J&L did not make rest breaks available to me, and generally, my work schedule

            was too busy to take a rest break in any of these states.

                     18.     I was typically not provided with a meal period, during which I was relieved of all

            duties while working in Massachusetts. I was directed by my supervisor Brendon to work

            through my meal periods. Any time I took to eat would typically take place while I was driving

            from one job to another, and even then, I was required to have my cellular telephone on me at all

            times and be available to respond to any work calls. J&L required me to enter that I took a meal

            break, no matter which state I worked in, when in fact I typically ate in my truck while driving to



                                                              4
DocuSign Envelope ID: 622568F2-45B6-4DF6-BBBF-EB8E08DFB926
                      Case 1:18-cv-11499-MLW Document 58-4 Filed 09/24/19 Page 6 of 8



            the next job. If I did not enter that I took a meal break, J&L’s billing department would enter the

            meal break for me.

                                         COMPENSATION IN MASSACHUSETTS

                      19.    The wage statements I received from J&L regardless of which state I worked in

            were substantially similar. Based on these wage statements, it was not clear to me how J&L

            computed my wages earned from work in Massachusetts.                Despite being told that I was

            compensated on a piece rate basis for work done in each of these states, my wage statements

            reflected that I was instead paid on an hourly basis for work performed in each state, and did not

            indicate any piece rates.

                      20.    J&L’s billing procedures were similar in Florida and Massachusetts.        While

            working for J&L in each of these states, I entered the various jobs I performed. I was also

            required to keep track of my hours, and submitted my hours to J&L in each of these states.

            Though my wage statements made it impossible to know exactly how J&L determined my

            wages, I believe my compensation was based on a piece rate and hourly basis in each of these

            states.

                      21.    While J&L made it impossible for me to know exactly how they computed my

            wages, I know that J&L did not pay all the wages I earned in a variety of ways in Florida and

            Massachusetts. For example, J&L would regularly delete jobs I had completed, or change the

            jobs to a lower paying job in each state. J&L had many excuses for deleting my jobs. For

            example, J&L would tell me the job I entered did not match the description. Also, I often went

            to a customer’s home to run a new line, especially when I worked on an aerial drop. J&L would

            say that the customer already had service, and even though I spent time running a new line, J&L

            would not pay me for the job I completed. During my time in each state J&L would also instruct

            me not to enter any job at all, even though I completed the corresponding task. I was also told

            not to enter anything when assisting other Technicians with jobs.

                                                             5
DocuSign Envelope ID: 622568F2-45B6-4DF6-BBBF-EB8E08DFB926
                     Case 1:18-cv-11499-MLW Document 58-4 Filed 09/24/19 Page 7 of 8



                     22.     J&L would also instruct me to underreport my time worked in Massachusetts.

            For each state, Florida and Massachusetts, J&L typically required me to enter that my start time

            began after I actually started working. J&L also typically required me to enter for each state that

            I stopped working several hours before I actually stopped working. If I did not underreport my

            time as instructed, J&L regularly would manipulate my time cards to reduce my total work time

            in each state. In each state, technician supervisors and managers alike, instructed me to reduce

            my true hours worked in order to show higher production and increase my hourly rate. My

            supervisor in Massachusetts, Brendon, and my operational manager in Massachusetts, Brian

            Smith, like my supervisors and managers in Florida, instructed me to reduce my hours by

            clocking out before I finished my job. I complained to my supervisor Brendon about my low pay

            checks. Brendon would say to focus on the codes, don’t worry about the hours.

                     23.     Based on my interactions and conversations with other Technicians, J&L

            regularly deleted or changed jobs I completed and regularly manipulated my time entries for

            work performed in Florida and Massachusetts. I was instructed to underreport my time in each

            of these states, and based on my conversations with my co-workers, it is my understanding that

            other field technicians were also not paid the accurate overtime wages.

                     24.     In order to do my job, I had to purchase various tools and equipment, such as a

            wireless drill, drill bits, pliers, screwdriver, staple gun, nails, splitters, strippers, safety vest,

            wrench, crimper, safety glasses, many types of cables, gasoline for trucks, cable caddy, ladder

            belt, boots, and pants. These tools were similar in each state that I worked in. Because J&L did

            not provide proper tools and equipment, I was forced to sign the “J&L Loan Agreement.” This

            agreement stated that J&L was to loan me the funds in order to finance the purchase of tools I




                                                              6
DocuSign Envelope ID: 622568F2-45B6-4DF6-BBBF-EB8E08DFB926
                     Case 1:18-cv-11499-MLW Document 58-4 Filed 09/24/19 Page 8 of 8



            needed to complete jobs assigned to me by J&L. My paystubs reflected deductions for the tools

            and equipment necessary to purchase in order to complete the jobs.

                     25.     J&L made further deductions from my pay. If a customer called back with the

            similar service issue, or something was not working properly, replacement parts were deducted

            from my pay. I understand that lost equipment was also deducted from my pay.

                     26.     J&L also failed to provide accurate wage statements in each state that I worked.

            My pay stubs showed several regular and overtime rates, without ever explaining which rates

            applied to a given job, day’s or even week’s work. My pay stubs did not reflect my piece-rate

            activity. I believe the wage statements were inaccurate as they did not include all the hours I

            worked, did not include compensation for missed meal and rest periods, and did not include all

            of my piece rates in each state.



                     I declare under the laws of the State of Florida that the foregoing is true and correct and

            based upon my own personal knowledge.

                     Executed on this 24th day of September, 2019.



                                                                  ______________________________
                                                                  Esty Cajuste




                                                              7
